Case: 09-60093     Document: 00511037341          Page: 1    Date Filed: 02/26/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 26, 2010

                                       No. 09-60093                    Charles R. Fulbruge III
                                                                               Clerk

REN LIANG,

                                                   Petitioner,
v.

ERIC HOLDER, JR., U.S. Attorney General,

                                                   Respondent,




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                   No. A77 914 309


Before KING, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
        Ren Liang, a native and citizen of China, petitions for review of a removal
order, entered by the Board of Immigration Appeals, denying his applications for
asylum, withholding of removal, and protection under the Convention Against
Torture. For the following reasons, we DENY the petition for review.
                                   I. BACKGROUND
        In 2000, Ren Liang (Ren) tried to enter the United States with the aid of
a fake Japanese passport but was detained by the Department of Homeland

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60093    Document: 00511037341      Page: 2    Date Filed: 02/26/2010

                                    No. 09-60093

Security, issued a notice to appear, and charged as removable. Ren admitted the
allegations in the notice to appear, conceded the charge of removability, but also
filed applications for asylum, withholding of removal, and protection under the
Convention Against Torture (CAT).
      During several hearings before an immigration judge (IJ), Ren and other
witnesses testified, and several documents were admitted into evidence. Ren
testified that he had operated a photography and business card processing
business in China and that Chinese officials had demanded money from him for
a business operating license.       Ren claimed that he paid the officials the
demanded amount but never received a license. Ren further testified that these
officials again came to his business and demanded more money, which Ren
refused to pay. Ren reported these incidents to the local Chinese government,
accusing the government of demanding bribes, but the government ignored these
accusations. Ren claims that these events “forced” him to close his business.
      Ren also claimed that he wrote a protest letter against the Chinese
government, which he posted publicly at several locations. In his testimony, Ren
admitted that this was his only “political” involvement in China and that he had
not been involved with political groups in China. Ren claimed that, in response
to these activities, the police came to arrest him, but he was able to avoid arrest.
Ren further testified that his parents were harassed and threatened by the
police because of his activities.
      Upon entering the United States, Ren became involved in protesting the
Chinese government. As part of these efforts, Ren joined the Party for Freedom
and Democracy (the “Party”) in 2005 and participated in several Party related
events.   Specifically, Ren participated in a June 2005 vigil, protesting the
Chinese government; took part in a demonstration against the Chinese
government; signed a protest letter in September 2005; and took part in an
anniversary celebration for a widely circulated Chinese newspaper in the United

                                         2
   Case: 09-60093     Document: 00511037341      Page: 3   Date Filed: 02/26/2010

                                     No. 09-60093

States.   Ren testified that he is responsible for recruiting members and
organizing events for the Party in Houston, Texas, but he admitted that the
Houston Party chapter is quite small and that he has never organized an event
in Houston. Ren also presented a letter from his father, which claimed that
Chinese officials had visited him and Ren’s mother and informed them that Ren
should stop his political activities in the United States. Ren testified that he
believed that, if he returns to China, he would be “sentenced and imprisoned”
based on his political activities.
      Two other Party members testified on Ren’s behalf and described how
other political dissidents had been persecuted by the Chinese government.
Specifically, these witnesses claimed that Wu Xigan, a Party member who was
involved in protests in Beijing, had been sentenced to twenty years in prison
after the Chinese government learned of his activities; that a “nominal” Party
member, Jiang Ling, had been sentenced to prison when he returned to China
to visit his family; that Yu Xian Ni, a founder of the Party, had been sentenced
to death for his political activities; and that other individuals were sent to prison
for protesting the Chinese government on the internet. Regarding Ren, these
witnesses testified that Ren was an “important member” in the Party and that,
because of his participation with the Party, Ren would be sent to jail if he was
to return to China.
      After these hearings, the IJ issued a written decision on February 15,
2006, finding Ren removable as charged and denying his applications for asylum,
withholding of removal, and CAT protection. In this decision, the IJ found that
Ren did not meet his burden of establishing past persecution, specifically finding
that while Ren was harassed in China (based on his testimony concerning his
business), this harassment did not rise to the level of persecution. Further, the
IJ found that Ren did not establish a well-founded fear of future persecution and
did not establish that he was likely to be tortured.

                                          3
   Case: 09-60093    Document: 00511037341      Page: 4   Date Filed: 02/26/2010

                                  No. 09-60093

      On Ren’s claim that he had established a well-founded fear of future
persecution, the IJ found that the examples Ren gave of Chinese citizens who
had been persecuted were “high-ranking opposition party members and
high-profile protest leaders.” In contrast, the IJ found that Ren had not been
involved with a political opposition party while living in China and had only
recently begun expressing political views. The IJ also found that the 2004 State
Department Country Report, which indicated that Chinese dissidents are often
jailed for criticizing the government, did not make Ren’s fears of persecution
objectively reasonable because the report did not suggest that Ren (or similarly
situated persons) would be subjected to persecution. The IJ concluded that Ren’s
fear of future persecution was not objectively reasonable and that it was not
“more likely than not” that Ren would be tortured. Accordingly, the IJ denied
Ren’s applications for asylum, withholding of removal, and CAT protection.
      Ren appealed the IJ’s decision to the Board of Immigration Appeals (BIA),
which, on July 25, 2007, dismissed Ren’s appeal, finding that Ren had not
established a well-founded fear of future persecution and that Ren had not
established that he was likely to be tortured. Ren then filed a petition for review
of the BIA’s decision in this court.     After Ren filed his opening brief, the
Government moved to remand Ren’s case to the BIA.            In this motion, the
Government urged that the BIA should have an opportunity to “re-evaluate the
impact” of one of Ren’s witnesses and to “re-evaluate the [IJ]’s finding that there
was little evidence that the Chinese government currently has any knowledge
of [Ren’s] actions.” Our court granted the Government’s unopposed motion to
remand.
      Upon remand, the BIA issued a new decision on January 14, 2009, again
affirming the IJ’s denial of Ren’s applications for asylum, withholding of
removal, and CAT protection. In this decision, the BIA determined that the IJ
clearly erred in classifying Ren as a “general member” and in finding that there

                                        4
   Case: 09-60093    Document: 00511037341      Page: 5    Date Filed: 02/26/2010

                                  No. 09-60093

was little evidence suggesting that the Chinese government had knowledge of
Ren’s activities. However, the BIA concluded that the IJ correctly determined
that Ren did not establish a well-founded fear of future persecution or a
likelihood that he would be tortured upon his return to China. Specifically, the
BIA found that Ren’s claims of a fear of persecution and torture were based upon
comparisons with other activists, who had been jailed after extensive political
activities, and that this was not an appropriate comparison to Ren’s “relatively
minor and recent” political activities. Accordingly, the BIA dismissed Ren’s
appeal. Ren now petitions for a review of that decision.
                               II. DISCUSSION
                            A. Standard of Review
      We review the decision of the BIA as well as that of the IJ to the extent it
impacted the BIA’s judgment. See Ontunez–Tursios v. Ashcroft, 303 F.3d 341,
348 (5th Cir. 2002). We “must affirm the decision if there is no error of law and
if reasonable, substantial, and probative evidence on the record, considered as
a whole, supports the decision’s factual findings.” Moin v. Ashcroft, 335 F.3d
415, 418 (5th Cir. 2003). We review whether the BIA’s factual findings are
supported by substantial evidence, and we uphold these findings “unless any
reasonable adjudicator would be compelled to conclude to the contrary.” 8
U.S.C. § 1252(b)(4)(B); accord Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
2006).
                                   B. Asylum
      Ren focuses most of his argument on his application for asylum. The
Attorney General, in his discretion, may grant asylum to an alien who is a
“refugee.” INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992). A refugee is “any
person who is . . . unable or unwilling to return to . . . [a] country because of
persecution or a well-founded fear of persecution on account of . . . political
opinion . . . .” 8 U.S.C. § 1101(a)(42)(A); Chen, 470 F.3d at 1135. If a refugee has

                                         5
   Case: 09-60093       Document: 00511037341          Page: 6     Date Filed: 02/26/2010

                                       No. 09-60093

established past persecution, he is entitled to the presumption of a well-founded
fear of future persecution. Mikhael v. INS, 115 F.3d 299, 303 (5th Cir. 1997).
Absent such a showing of past persecution, an applicant must independently
establish a well-founded fear of persecution.1 Chen, 470 F.3d at 1135.
       To establish a well-founded fear of persecution, an applicant must
demonstrate “‘a subjective fear of persecution, and that fear must be objectively
reasonable.’” Id. (quoting Eduard v. Ashcroft, 379 F.3d 182, 189 (5th Cir. 2004)).
The Government does not dispute that Ren has a subjective fear of persecution;
thus, the issue is whether Ren has established that his fear of persecution is
objectively reasonable. To show that such a fear is objectively reasonable, an
applicant must show that a reasonable person in his circumstances would fear
persecution if removed.         Id.   However, this standard does not require an
applicant to demonstrate that he will be persecuted; instead, the applicant must
establish that persecution is a “reasonable possibility.”                Id. (citing INS v.
Cardoza–Fonseca, 480 U.S. 421, 440 (1987) (discussing the meaning of a “well-
founded fear of persecution”)). Even a relatively low probability of persecution
may    establish     that    persecution      is   a   “reasonable      possibility.”        See
Cardoza–Fonseca, 480 U.S. at 440 (“There is simply no room in the [definition
of a well-founded fear of persecution] for concluding that because an applicant
only has a 10% chance of being shot, tortured, or otherwise persecuted, that he
or she has no “well-founded fear” of the event happening.”).




       1
        We have defined persecution as:
       The infliction or suffering of harm, under government sanction, upon persons
       who differ in a way regarded as offensive (e.g., race, religion, political opinion,
       etc.), in a manner condemned by civilized governments. The harm or suffering
       need not be physical, but may take other forms, such as the deliberate
       imposition of severe economic disadvantage, or the deprivation of liberty, food,
       housing, employment, or other essentials of life.
Chen, 470 F.3d at 1135 (citing Abdel–Masieh v. INS, 73 F.3d 579, 583 (5th Cir. 1996)).

                                               6
   Case: 09-60093       Document: 00511037341          Page: 7     Date Filed: 02/26/2010

                                       No. 09-60093

       To establish the objective reasonableness of a well-founded fear of
persecution, an applicant must prove that:
       (1) he possesses a belief or characteristic a persecutor seeks to
       overcome by means of punishment of some sort; (2) the persecutor
       is already aware, or could become aware, that the alien possesses
       this belief or characteristic; (3) the persecutor has the capability of
       punishing the alien; and, (4) the persecutor has the inclination to
       punish the alien.
Chen, 470 F.3d at 1135–36 (citing Zhao v. Gonzales, 404 F.3d 295, 307 (5th Cir.
2005)). We must uphold the BIA’s findings on asylum unless the evidence Ren
presented “was so compelling that no reasonable factfinder could fail to find the
requisite fear of persecution.” Elias–Zacarias, 502 U.S. at 483–84; accord Chen,
470 F.3d at 1134.        If we determine that a reasonable factfinder would not
necessarily be compelled by the evidence to conclude that Ren established a well-
founded fear of persecution, we must uphold the BIA’s denial of Ren’s application
for asylum, absent a showing that the BIA misapplied the law.2 Chen, 470 F.3d
at 1134.
                                    1. Past Persecution
       Ren argues that he established past persecution and is entitled to a
presumption of a well-founded fear of future persecution.3 See Mikhael, 115 F.3d
at 303. Specifically, Ren urges that he suffered politically motivated economic


       2
         Ren does not specifically argue that the BIA applied erroneous legal standards, and
in our review of the record, we find no misapplication of the law here. Cf. Cardoza–Fonseca,
480 U.S. at 440 (holding that requiring a more likely than not standard of proof for persecution
was improper in determining whether petitioner established a well-founded fear of persecution
for an asylum claim); Mikhael, 115 F.3d at 305 (reversing the BIA’s denial of petitioner’s
asylum application when the IJ required the petitioner to prove that he would be subject to
persecution).
       3
         The Government urges that we lack jurisdiction to review Ren’s claim of past
persecution because he failed to exhaust his administrative remedies on this claim. However,
Ren presented these claims to the IJ and the BIA, and both found that Ren failed to establish
past persecution. After remand from this court, the BIA again found that Ren failed to
establish past persecution. As such, we address the merits of Ren’s argument here.

                                               7
   Case: 09-60093    Document: 00511037341      Page: 8   Date Filed: 02/26/2010

                                  No. 09-60093

persecution in China because he was “forced out of business due to an excessive
fine.” The IJ found, and the BIA agreed, that it was unclear whether the fees
demanded by the Chinese government were legal and also found that, even if
these fees were illegal, Ren was not “physically harmed or jailed” and that he
was harassed, not persecuted.
      The record here supports the IJ’s findings that Ren was not persecuted by
Chinese officials. The fees demanded by Chinese officials and the manner in
which those fees were demanded may have been improper and burdensome, but
they do not constitute “‘the deliberate imposition of severe economic
disadvantage, or the deprivation of liberty, food, housing, employment, or other
essentials of life.’” Chen, 470 F.3d at 1135 (quoting Abdel–Masieh v. INS, 73
F.3d at 583). Further, nothing in the record suggests that these fines were
imposed based on Ren’s beliefs, political or otherwise. Ren’s claim that he was
“forced out of business due to an excessive fine that was imposed with a
questionable motive” and thus suffered persecution is a conclusion that is not
compelled by the evidence he presented. The BIA’s finding that Ren failed to
establish past persecution is supported by substantial evidence.
                  2. Well-Founded Fear of Future Persecution
      Ren also claims that he independently established a well-founded fear of
persecution based on his political activities in the United States. The BIA
concluded that Ren failed to “demonstrate[] that someone with [Ren’s]
comparatively limited and recent political activism in the United States has an
objectively based well-founded fear of future persecution . . . .”
      We cannot say that the evidence Ren presented is so compelling such that
any reasonable factfinder would conclude that Ren has established a well-
founded fear of future persecution—even though the probability of persecution
can be quite low and still be “well-founded.” See Cardoza–Fonseca, 480 U.S. at
440; Chen, 470 F.3d at 1135. Some of the evidence Ren presented supports his

                                        8
   Case: 09-60093    Document: 00511037341        Page: 9   Date Filed: 02/26/2010

                                   No. 09-60093

fear of persecution:      Ren has been involved in public protests against the
Chinese government, through publishing articles and attending public rallies;
Ren is more than a general member of the Party; Ren’s parents have been
harassed on the basis of his activities; and other political dissidents have
undoubtedly been punished by the Chinese government.               However, other
evidence supports the BIA’s conclusion that this fear is not well-founded: Ren
has not been involved in political protests for very long; Ren’s protests in China
were limited and only arguably involved a political purpose; Ren was not
affiliated with a political protest group while he lived in China; and Ren’s role
in the Party is not foundational or very extensive (by his own admission he has
not yet organized events, and he is not a founder of the Party.)
      As   such,    the   BIA’s   determination    “that    someone   with   [Ren’s]
comparatively limited and recent political activism in the United States” does
not have an objective, well-founded fear of persecution is a reasonable conclusion
to draw based on the evidence Ren presented. Ren and his witnesses mostly
identified activists that had been persecuted after extensive political
involvement, and the information contained in the State Department Country
Report (and other documents) is equivocal as to whether Ren’s level of political
involvement would lead to persecution by the Chinese government. The BIA’s
finding that Ren does not have an objective, well-founded fear of persecution is
supported by substantial evidence, and Ren’s application for asylum was
properly denied. See Chen, 470 F.3d at 1138.
                           C. Withholding of Removal
      Ren also argues that the BIA erred in denying his application for
withholding of removal. “To be eligible for withholding of removal, an applicant
must demonstrate a ‘clear probability’ of persecution . . . .” Chen, 470 F.3d at
1138 (citing references).     Though establishing eligibility for withholding of
removal does not require showing a subjective fear of persecution, it does require

                                         9
  Case: 09-60093     Document: 00511037341      Page: 10    Date Filed: 02/26/2010

                                   No. 09-60093

that the applicant show that he will “more likely than not” be subjected to
persecution. Id. (citing Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002)). The
BIA’s denial of an application for withholding of removal is a factual conclusion
that this court reviews under the substantial evidence standard. Id. at 1134.
      Because we conclude that Ren did not present evidence that would compel
any reasonable factfinder to conclude that he faces a “reasonable possibility” of
persecution, we necessarily conclude that Ren has not presented evidence that
would compel any reasonable factfinder to conclude that he faces a “clear
probability”—a “more likely than not” chance—of persecution. See id. at 1138.
The BIA’s finding that Ren failed to establish a “clear probability” of persecution
is supported by substantial evidence, and Ren’s application for withholding of
removal was properly denied. See id.
                               D. CAT Protection
      Finally, Ren argues that the BIA erred in denying his application for
protection under the CAT. To be eligible for CAT protection, an applicant must
demonstrate “that it is more likely than not that he . . . would be tortured if
removed.” Id. at 1139 (internal quotation marks omitted). The BIA’s denial of
an application for CAT protection is a factual conclusion that we review under
the substantial evidence standard. Id. at 1134. We have defined torture as “any
act by which severe pain or suffering, whether physical or mental, is
intentionally inflicted on a person . . . based on discrimination of any kind [when
such acts are initiated or implemented by one acting in a public or official
capacity.]” Id. at 1139 (quoting 8 C.F.R. § 208.18(a)(1)). “Claims based on the
[CAT] differ from those based on eligibility for asylum or withholding of removal
. . . because proof of torture, not simply persecution[,] is required.” Id. (internal
quotation marks omitted).
      Ren’s brief does not identify any specific evidence that suggests that he
will be tortured, instead arguing generally that “China’s mistreatment, torture,

                                         10
  Case: 09-60093     Document: 00511037341       Page: 11    Date Filed: 02/26/2010

                                    No. 09-60093

and even execution of prisoners, especially political prisoners, are well-
documented.” As such, Ren does not present evidence that would compel any
reasonable factfinder to conclude that “it is more likely than not that he . . . [will]
be tortured if removed” to China. 8 C.F.R. § 208.16(c)(2). The BIA’s finding that
Ren failed to establish that he will “more likely than not” be tortured is
supported by substantial evidence, and Ren’s application for CAT protection was
properly denied.
                               III. CONCLUSION
      For the foregoing reasons, we DENY the petition for review.
      DENIED.




                                          11